TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-05-00556-CV



                                Charles Hofferber, Appellant

                                               v.

                        Sharon Kerby and Wesley Kerby, Appellees



             FROM THE COUNTY COURT AT LAW NO. 3 OF BELL COUNTY
           NO. 49024-3, HONORABLE GERALD M. BROWN, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Charles Hofferber filed a notice of bankruptcy with this Court

(bankruptcy filed in United States Bankruptcy Court, E.D. Texas, chapter 7, case number 05-

47484). Accordingly, his appeal is stayed. See 11 U.S.C. § 362(a) (West 2004); Tex. R. App.

P. 8.2. Any party may file a motion to reinstate upon the occurrence of an event which allows

the case to proceed. See Tex. R. App. P. 8.3(a). Failure to notify this Court of a lift of the

automatic stay or termination of the bankruptcy case may result in the dismissal of the cause for

want of prosecution. See Tex. R. App. P. 42.3(b).



                                            __________________________________________

                                            Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Pemberton

Filed: February 23, 2006